Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment

This office action is in response to Amendment filed on 02/19/2021.
Claims 1, 5 and 16 have been amended.
Claim 20 has been cancelled.
Claim 21 has been added.
Claims 1-19 and 21 are pending.

Response to Arguments/Reason
Applicant's arguments, with regards to claims 1-19 and new claim 21, filed on 02/19/2021 have been fully considered and they are persuasive. Particularly, on pages 12-14 of the Applicant’s Response, applicants argued that Morita ‘086 and Farnworth ‘679 do not disclose the limitations of independent claim including: “ a first sidewall on the first sidewall surface of the first fin structure and a first modified layer on the second sidewall surface of the first fin structure; forming a first trench in the first fin structure; removing the first modified layer and epitaxially forming the first doped layer in the first trench”. The Examiner finds the arguments are persuasive.  Therefore, the Examiner made decision to allow these limitations over the prior art of record.

Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements.
Regarding claims 1, 5 and 16, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitation: “a first sidewall on the first sidewall surface of the first fin structure and a first modified layer on the second sidewall surface of the first fin structure; forming a first trench in the first fin structure; removing the first modified layer and epitaxially forming the first doped layer in the first trench” in combination with the remaining limitations called for in claim 1, 5 and 16.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claims 1, 5 and 16. Therefore, claims 1, 5 and 16 are allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2-4, 6-15, 17-19 and 21 are also allowed as they depend from an allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829